UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7129


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL CHAD THOMPSON,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:09-cr-00654-HFF-1; 7:10-cv-70298-HFF)


Submitted:   January 24, 2012             Decided:   February 1, 2012


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Chad Thompson, Appellant Pro Se. William Jacob Watkins,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael         Chad   Thompson         seeks    to    appeal       the   district

court’s denial of his discovery motions and the court’s order

denying    relief      on    his     28    U.S.C.A.        § 2255       (West   Supp.    2011)

motion.      These       orders      are    not      appealable         unless    a     circuit

justice or       judge      issues    a    certificate        of    appealability.          28

U.S.C. § 2253(c)(1)(B) (2006).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by      demonstrating           that    reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El         v.   Cockrell,         537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.            We have independently reviewed the record

and conclude that Thompson has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3